OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
The undisturbed factual finding regarding propriety of the denial of defendant's suppression motion is supported by the record and therefore beyond further review. The Appellate Division having decided the suppression issue, we do not pass on the validity of defendant’s waiver. Defendant’s remaining arguments are without merit or unpreserved.
Chief Judge Wachtler and Judges Simons, Kaye, Alexander, Titone, Hancock, Jr., and Bellacosa concur.
Order affirmed in a memorandum.